Order, entered August 12, 1964, denying petitioner’s motion to stay arbitration proceedings, unanimously affirmed, on the law, the facts and in the exercise of discretion, with $75 costs and disbursements to respondents. Petitioner did not even make a pretense, either in the papers it submitted at Special Term or in the brief presented to this court, to deal with respondents’ detailed recital of affirmative and acquiescent statements and activities on its part upon which respondents base their contention that petitioner waived its right to a preliminary hearing or trial. Concur—Botein, P, J,, Breitel, Rabin, Valente and McNally, JJ,